Coppey, J. —
This cause was commenced and tried in the Fulton Circuit Court, resulting in a judgment for the appellant, from which an appeal was taken to this court, where the judgment was reversed. See Board, etc., v. Maxwell, 101 Ind. 268.
After the cause was remanded to the court below it was dismissed by the appellant, and on the 17th day of March, 1886, he commenced this action.
The complaint charges that while driving over one of. de*21fendant’s bridges, with a portable engine, on the 23d day of July, 1883, said bridge broke down, precipitating the wagon, team and said engine, the property of the plaintiff, into the stream over which said bridge was constructed, whereby the same was greatly injured, to the plaintiff’s damage ; that said bridge was out of repair, and defendant, having notice thereof, negligently failed to repair the same, by reason of which said injury occurred without the fault or negligence of the plaintiff.
The defendant filed an answer in three paragraphs to this complaint. The first and second were subsequently withdrawn, leaving the third paragraph as the only answer on file. This answer alleges that the identical claim set out in the complaint was filed with the auditor of Fulton county at the September term, 1883, of the board of commissioners of said county. That said claim was tried before said board of commissioners, and was rejected and disallowed by them, which judgment of rejection and disallowance still remains of record unappealed from.
The plaintiff filed a demurrer to this answer, alleging as cause that the same did not state facts sufficient to constitute a defence to the plaintiff’s complaint.
The demurrer was overruled by the court, to which ruling the plaintiff excepted, and the defendant had judgment for costs. From this judgment the plaintiff appeals to this court, and assigns for error the overruling of his demurrer to said answer.
It is settled in this State that the board of commissioners is a court of limited jurisdiction, and that in passing upon claims presented to it it acts in a judicial capacity. Board, etc., v. Gregory, 42 Ind. 32; State, ex rel., v. Board, etc., 101 Ind. 69.
Its adjudications in matters over which it has jurisdiction are as binding upon the parties as the adjudications of any other court. The board of commissioners of Fulton county had exclusive jurisdiction over this claim, and its adjudi*22cation upon it was, at the time it was made, binding upon all the parties. Board, etc., v. Maxwell, supra; State, ex rel., v. Board, etc., supra.
Filed Jan. 23, 1889.
Section 5771, R. S. 1881, was repealed by an apt regulating the presentation of. claims against counties in the State of Indiana before the board of county commissioners, and the adjudication of the same, approved March 29th, 1879; so that at the time the board of commissioners of Fulton county entered its judgment disallowing this claim, the only remedy of the appellant, if he felt himself aggrieved, was by appeal to the circuit court.
The appellant argues that, conceding this to be true, still, under the provisions of section 3 of the act of 1885, Acts of 1885, page 80, he may maintain this action. The contention is that this act has a retrospective operation, and hence that it applies to this case.
It may be conceded that many acts of the Legislature have a retrospective operation, but they are generally acts legalizing past proceedings, acts of relief, of pardon, or of indemnity ; acts which mitigate the malignity of an offence, or mollify the rigor of the criminal law. Statutes must be construed as having a prospective operation, unless a different intention is apparent. Hopkins v. Jones, 22 Ind. 310; Pritchard v. Spencer, 2 Ind. 486; Flinn v. Parsons, 60 Ind. 573.
There is nothing in the act in question indicating that th.e Legislature intended that it should have a retrospective operation. We think it applies to claims filed and adjudicated after its passage, and to no others.
The court did not err in overruling the demurrer of the appellant to the answer of the appellee.
Judgment affirmed.